DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Specification
The amendment filed 04/03/2020 and 04/07/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“The surgical cassette 100 of at least FIG. 19A includes the front plate 100 a, the fluid manifold 1901, and the drain bag 140 compared with the surgical cassette 100 shown in FIGS. 9A and 9B, which illustrates similar features. However, the surgical cassette 100 in Figs. 9A and 9B comprises a front plate 100 a and a backing plate 100b, and although not available for view, the manifold fluid flow channels 111 are formed from the combination of front plate 100a and the gasket 120.” (para [0099]);
"Features of fluid manifold 1901 are similar in design to the features of FIGS. 4A-4C and may include at least a plurality of valves, housings 1113 and 1114, for example an irrigation valve 113 and an aspiration valve 114…” (para [0100]).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 12-14, 17 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “wherein the fluid manifold comprises a first half and a second half that are overmolded to permanently bond the first and second half” does not clearly define the scope of the claim. It is not clear whether the first and second halves are, themselves, made by an overmolding process. Further, it is understood that an overmolding process involves a substrate and an overmolding material which is injected into, onto or around the substrate. It is not clear from the claim which half represents the substrate and which half represents the overmolding material. Further, it is understood that overmolding may be followed by a step of chemically or mechanically bonding the two materials, and so it is not clear if the “overmolding” itself results in “permanently bonded” halves, or whether another step must occur after the overmolding to “permanently bond” the halves. 
Regarding claims 5, 12-14 and 17, the embodiments showing the tube retainers, plurality of valves, flow sensor and fluid manifold flow channels (Figs. 5A, 5B, 6, 7, and 18) appear to be different from the embodiments understood to correspond to the claimed invention (Figs. 19-20; see published specification at paras [0094]-[0097] referring to a manifold 1901 which is formed by “welding of each half of the fluid manifold 1901 to each other, forming the complete manifold…” which appears to correspond to the invention in claim 1 of a “fluid manifold [that] comprises a first half and a second half that are bonded together to form a plurality of fluid pathways…”).
Therefore, it is not clear how the tube retainers, plurality of valves and flow sensor are incorporated into the claimed system/cassette.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 and 12-15 and 17-20, 22, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beuchat (WO 93/15777, hereinafter “Beuchat”). 
Regarding claims 1 and 8, Beuchat discloses a surgical system, comprising: 
a console 501 (Fig. 9); 
a handpiece 10 (pg. 9, line 12);
a cassette 700 (Fig. 28) that couples the handpiece with the console (i.e., while the console and handpiece are shown in other embodiments, the cassette 700 shown in Fig. 28 is for use with such handpiece and console); 
the cassette comprising a front plate 708 (Fig. 28) which is reusable (the Beuchat does not disclose that the front plate is intended to be only used once, it is understood to be reusable), a fluid manifold 704 (Fig. 28), and a drain bag assembly 712 (Fig. 28);
wherein the fluid manifold comprises a first half (forming open channels 732) and a second half 710 (Fig. 28) that are bonded “permanently” to form a plurality of fluid pathways integral to the first half and second half of the fluid manifold (i.e., the second half 710 is a rear gasket which seals chamber 730 in order to seal channels 732; when the second half is sealed to the first half, the channels 732 are fully formed and integral, i.e., formed in one piece, with both halves),
the fluid manifold is removably coupled to at least the front plate and drain bag assembly. 
The limitation “wherein the fluid manifold comprises a first half and a second half that are overmolded” conveys a process limitation. It has been held that claim scope is generally based on the product itself, not the process. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). However, if the process limitation connotes specific structure and may be considered a structural limitation, that structure should be considered. In re Garnero, 412 F.2d 276, 279 (CCPA 1969). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
In this case, Applicant’s specification discloses that “The over-molding of the fluid manifold 1901 and/or vacuum chamber as an integrated component(s) may allow for the elimination of an otherwise separate silicone parts [sic] and attendant assembly processes…”. Further, para [97] discloses that “The over-molding may also provide that the modular components of surgical cassette 100 are substantially leak-free”. Thus, the specification connotes that the product made by the process of “overmolding” is “integrated” and “substantially leak-free”.  
Beuchat discloses the same structure as that which is connoted by the claimed process, i.e., the first and second halves are “integrated” into a single component by virtue of the first half being permanently adhered, or bonded, to the second half. The first and second halves of the manifold are “sealed fluid tight by a rear gasket [second half] 710” (pg. 19, lines 6-7). 
Regarding claims 3 and 22, Beuchat discloses that the front plate is made from a durable plastic (pg. 4, line 2). The limitation of “molded” (claim 3) is a product-by-process limitation such that the patentability of a product does not depend on its method of production (i.e., molding) and no particularly different structure is implied by the "molded” or “die cast” limitation than that which is found in the prior art of Beuchat. See MPEP 2113 for a discussion of product-by-process limitations.
Regarding claims 4-7, Beuchat discloses tube set orifices 716, 718 (Fig. 28) augmented by barb fittings (see Fig. 29) configured to couple a portion of a tube (e.g., 720) to be used with a peristaltic pump 724 (Fig. 30), the tube retainers constraining the tube to prevent axial or torsional movement of the tube.
Regarding claims 9 and 10, Beuchat discloses an external collection reservoir in the form of a drain bag assembly 712 (Fig. 28) removably coupled to at least the front plate.
Regarding claims 12 and 13, Beuchat discloses that the manifold comprises a plurality of valves 752 (Fig. 28) comprising irrigation and aspiration valves (i.e., the valves are connected to respectively irrigation ports and aspiration ports in order to control the fluid flow through such ports).
Regarding claim 14, Beuchat shows in Figs. 23-24 that the fluid manifold comprises 234 or 258 interpreted to be vacuum/pressure sensor or vacuum chamber diaphragms (the modifier of “vacuum/pressure sensor” or “vacuum chamber” does not appear to impart any structural distinction to the diaphragms).
Regarding claims 17-20, Beuchat discloses the plurality of fluid flow channels, e.g., aspiration or irrigation channels 508, 534, 540 and vent channel 560 in fluidic communication with at least the manifold, which comprise respectively raised surfaces in relation to a cross-sectional plane through a perimeter seal of the front plate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beuchat (WO 93/15777) in view of Hermann et al (U.S. Pat. 6,305,908 B1, hereinafter “Hermann”).
Regarding claim 2, it is noted that Beuchat does not appear to disclose that the front plate is die cast from aluminum, or is formed by die casting (as per claim 21).
Hermann discloses a plate for a surgical system that is die cast from aluminum. See col.2, lines 56-58.
A skilled artisan would have found it obvious at the time of the invention to modify the material of the front plate to be die cast from aluminum since such material would have been known to withstand rough handling. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beuchat (WO 93/15777) in view of Lavi et al (U.S. Pub. 2002/0007671 A1, hereinafter “Lavi”).
Regarding claim 11, it is noted that Beuchat does not appear to disclose that the first half and second half are bonded together using ultrasonic welding.
Lavi discloses a manifold for a medical device that is comprised of a two-piece ultrasonic welded fluid material to form a seal. See para [0022].
A skilled artisan would have found it obvious at the time of the invention to modify the manifold of Beuchat according to the teaching in Lavi, since doing so would have resulted in a well-known way to simply and flexibly manufacture the manifold. Further, the limitation of “ultrasonic welded” is a product-by-process limitation such that the patentability of a product does not depend on its method of production (i.e., welding ultrasonically) and no particularly different structure is implied by the "ultrasonic welded” limitation than that which is found in the prior art. See MPEP 2113 for a discussion of product-by-process limitations.

Response to Arguments
Applicant's arguments filed in the Remarks/Arguments (hereinafter “Remarks”) on 05/25/2022 have been fully considered.
In response to the objections to the specification, Applicant argued that the amendment to Paragraph 99 of the specification “clarifies and defines the physical structure of Figures 9A and 9B” and argued that that the these features are supported by at least Paragraph 65 of the original disclosure (Remarks, pg. 8).
However, this paragraph provides neither explicit nor implicit support for the amendment. A skilled artisan would not reasonably conclude that in Fig. 9A, the manifold fluid flow channels 111 are formed from the combination of front plate 100a and the gasket 120, as disclosed in the amendment to the Specification. The specification as originally filed does not disclose that the manifold fluid flow channels 111 are formed from the combination of front plate 100a and the gasket 120; rather, para [0065] discloses that the manifold fluid flow channels 111 are “fluid flow pathways formed as raised surfaces allowing fluid to flow in internal channels between the raised surfaces and outer perimeter sealing border of gasket 120...”.
Further, Applicant acknowledged in the specification amendment that this feature is “not available for view”; thus, a skilled artisan would not be able to glean from the drawings that this feature would be present or how, if present, this feature would be incorporated into Fig. 9A. Further, para [0065] of the specification explicitly refers to Figs. 5A, 5B, 6, 7 and 18, but not Figs. 9A or 9B.
Accordingly, the disclosure does not reasonably convey to one skilled in the art that Applicant had possession of the subject matter as of the filing date of the application.
Applicant further argued that a person having ordinary skill would understand that the features of fluid manifold 1901 “may include” at least a plurality of valve, housings, for example an irrigation valve and an aspiration valve, as illustrated in Figs. 4A-4C (Remarks, pg. 9). However, it not clear what features from Fig. 4A-4C a skilled artisan would inherently conclude to be incorporated into Fig. 19A, and what features would be omitted or modified so as to be different from the embodiment in Figs. 4A-4C (notwithstanding the features previously disclosed in the original specification and drawings). Further, Applicant does not provide evidence from the disclosure that would lead one of ordinary skill in the art to conclude the specific features of Figs. 19A, 19B, 20A and 20B (such as a housing or plurality of valves,  for example, an irrigation valve and aspiration valve) that are inherently included in the embodiment shown in Figs. 4A-4C. Thus, that the material added by the amendment to para [0065] of the specification is neither explicitly disclosed, nor even inherently contained in the original application. See Schering Corp. v. Amgen Inc., 222 F.3d 1347, 1352 (Fed. Cir. 2000), holding that the fundamental inquiry is not whether the matter was explicitly or expressly contained in the original application, but “whether the material added by amendment was inherently contained in the original application”. 
Applicant's arguments with regard to the section 112(b) rejections (Remarks, pgs. 11-15) are similar to the arguments made with respect to the objections to the specification; for the reasons set forth above, the rejections are maintained. Specifically, Examiner maintains that regarding claims 5, 12-14 and 17, the embodiments showing the tube retainers, plurality of valves, flow sensor and fluid manifold flow channels (Figs. 5A, 5B, 6, 7, and 18) are different from the embodiments understood to correspond to the claimed invention (Figs. 19-20; see published specification at paras [0094]-[0097] referring to a manifold 1901 which is formed by “welding of each half of the fluid manifold 1901 to each other, forming the complete manifold...” which appears to correspond to the invention in claim 1 of a “fluid manifold [that] comprises a first half and a second half that are bonded together to form a plurality of fluid pathways...”).
Therefore, it is not clear how the tube retainers, plurality of valves and flow sensor are incorporated into the claimed system/cassette. Although Applicant has argued that the specification discloses that “‘[f]eatures of fluid manifold 1901 are similar in design to the features of FIGs. 4A-4C and may include at least a plurality of valves, for example an irrigation valve 113 and an aspiration valve 114”, the original disclosure neither explicitly, nor inherently, discloses that the features (i.e., a plurality of valves, housing, for example, an irrigation valve and aspiration valve) were the same features Applicant intended to previously describe in other figures or are the features that are “similar in design” to other figures, namely Figs. 4A-4C. Specifically, it not clear what features from Fig. 4A-4C would be inherently incorporated into Fig. 19A (notwithstanding the features already described in the originally filed specification and shown in the drawings). Thus, the claims do not clearly set forth the subject matter that the inventor regards as the invention in a manner that is precise, clear, correct and unambiguous.
Applicant’s arguments regarding the claim rejections under 35 U.S.C. 102(a)(1) (Remarks, pgs. 15-18) have been considered, but are not persuasive.
Applicant argued that Beuchat does not disclose that two halves are “permanently bonded” (Remarks, pg. 16), but this argument is not found persuasive. 
Beuchat discloses a fluid manifold comprising a first half (i.e., a half forming open channels 732; the channels themselves do not constitute the “first half” as alleged by Applicant) and a second half 710 (Fig. 28) that are bonded (i.e., adhered) to form a plurality of fluid pathways integral to the first half and second half of the fluid manifold. The first and second halves of the manifold are “sealed fluid tight by a rear gasket [second half] 710” (pg. 19, lines 6-7) such that when the pressure level within irrigation line 734 drops suddenly, the elastic nature of the rear gasket (second half) 710 causes it to contract to maintain a positive pressure within chamber 730. The gasket is interpreted to be “permanently bonded” to the first half because detaching the two structures would destroy the device’s intended operation, namely, properly pressurizing the fluid passages within the manifold and enabling the device to operate even in less-than-ideal conditions (such as pressure level within the irrigation line 734 dropping suddenly).
Applicant also argued that Beuchat is silent with respect to the two halves in Beuchat being “overmolded” (Remarks, pg. 17). 
Examiner maintains that the term “overmolded” conveys a process limitation. It has been held that claim scope is generally based on the product itself, not the process. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). However, if the process limitation connotes specific structure and may be considered a structural limitation, that structure should be considered. In re Garnero, 412 F.2d 276, 279 (CCPA 1969). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
In this case, Applicant’s specification discloses that “The over-molding of the fluid manifold 1901 and/or vacuum chamber as an integrated component(s) may allow for the elimination of an otherwise separate silicone parts [sic] and attendant assembly processes…”. Further, para [97] discloses that “The over-molding may also provide that the modular components of surgical cassette 100 are substantially leak-free”. Thus, the specification connotes that the product made by the process of “overmolding” is “integrated” and “substantially leak-free”.  
Beuchat discloses the same structure as that which is implied by the claimed process steps. The first and second halves are “integrated” into a single component by virtue of the first half being permanently adhered, or bonded, to the second half (the term “integrated” has been interpreted to mean “combined to form a single thing” or “two or more things combined in order to become more effective”; see <https://dictionary.cambridge.org/us/dictionary/english/integrated>). Further, the first and second halves of the manifold are “sealed fluid tight by a rear gasket [second half] 710” (pg. 19, lines 6-7). 
For these reasons, the rejection(s) is/are maintained.
Examiner advises that Applicant may wish to further amend the structure of the claims to recite the structural component(s) of each of the first half and second halves, and/or or the specific materials from which the first and second halves are formed, in order to distinguish the claimed invention from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/28/2022